Citation Nr: 1339922	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for ischemic heart disease, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to September 1975, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Virtual VA claims file has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has ischemic heart disease, post myocardial infarction attributable to Agent Orange exposure.


CONCLUSION OF LAW

Ischemic heart disease, status post myocardial infarction, is presumed to be incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed the denial of service connection for heart disease.  Veterans are entitled to compensation from the DVA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Several statutory presumptions operate in connection with sections 1110 and 1131.  Of particular relevance, 38 U.S.C.A. § 1116 provides that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1), (a)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e).  Ischemic heart disease includes, but is not limited to:  acute, subacute, and old myocardial infarction; atherosclerotic cardiosvascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Here, the RO has accepted that the appellant served in Vietnam.  In addition, he has heart disease.  The issue is whether the Veteran has heart disease that is related to the presumed Agent Orange exposure.  In this regard, the competent evidence is in clear conflict.  Clearly, he has one heart disease that is due to hemochromatosis.  However, the evidence also disclosed coronary artery disease (described as insignificant).  Although the cardiomyopathy was non-ischemic, the private examiner noted that there was an inferior septal and apical perfusion defect suggestive of a history of past infarction with a mild degree of peri-infarct ischemia.  

The Board is fully aware that the VA examiner has determined that the Veteran does not have a qualifying disability.  However, that VA opinion is tempered with wording such as "primarily" due to cardiomyopathy and "no significant" coronary artery disease.  Although the VA explained that he confirmed this with the private examiner, we do not have evidence in the file confirming such fact.

Here, we have doubt as to the existence of ischemia and the cause of an old infarct.  Such doubt is resolved in favor of the appellant and service connection for ischemic heart disease with old infarct is granted as presumed to herbicide exposure.



ORDER

Service connection for ischemic heart disease status post old infarction is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


